[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Johnny Fears, appeals the judgment of the Hamilton County Court of Common Pleas convicting him of one count of aggravated robbery with gun specifications, two counts of robbery, and one count of receiving stolen property. For the following reasons, we affirm the trial court's judgment.
Fears entered guilty pleas to each of the offenses and specifications. After the merger of the specifications, Fears was sentenced to nine years' incarceration. In a single assignment of error, he now argues that the trial court erred in imposing the nine-year term, because his co-defendants had received lesser sentences.
The assignment of error is not well taken. The record fails to reflect the sentences that Fears's co-defendants received. Although the statements of counsel at Fears's sentencing hearing indicated that the co-defendants had received lesser sentences, those statements were not entitled to evidentiary weight. Fears did not place into the record the judgment entries reflecting the co-defendants' sentences and has not provided this court with any other material that reliably demonstrates those sentences. The record simply does not reflect the error that Fears has assigned.1
Therefore, the assignment of error is overruled, and the judgment of the trial court is affirmed. Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Winkler, JJ.
1 See App.R. 9(A).